 

 

 

 

 

Case 7:20-cr-00125-KMK Document9 Filed 02/18/20 P | of 1
( fey g
DOCKET No. _20 CR 125 DEFENDANT: Marco Caso a ee L
Ausa_David Felton DEE'S COUNSEL _Howard Tanner
(RETAINED C1 FEDERAL DEFENDERS “RICIA

o INTERPRETER NEEDED (DEFENDANT WAIVES PRE-TRIAL REPORT
RuleS OQRule9 CRule 5(c)(3) C Detention Hrg. DATE OF ARREST_2/18/2020 CO VOL. SURR.

TIME OF ARREST_6:05 AM ON WRIT
i Other: TIME OF PRESENTMENT _3:52 PM

 

 

 

BAIL DISPOSITION

DETENTION ON CONSENT W/O PREJUDICE (DETENTION: RISK OF FLIGHT/DANGER OU SEBORDER
C1 DETENTION: HEARING SCHEDULED FOR__.

CO AGREED CONDITIONS OF RELEASE

C1 DEFENDANT RELEASED ON OWN RECOGNIZANCE

Os tC—Csé‘iRPRRB
O FRP
EF) SECURED BY $ CASH/PROPERTY:

 

UO TRAVEL RESTRICTED TO SDNY/EDNY/_.
(1 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

(1 REGULAR PRETRIAL SUPERVISION C) STRICT PRETRIAL SUPERVISION

(1 DRUG TESTING/TREATMENT (MENTAL HEALTH EVALUATION/TREATMENT

CO HOME INCARCERATION CO HOME DETENTION OCURFEW O ELECTRONIC MONITORING

(1 OTHER CONDITIONS

 

 

 

CIDER TO BE DETAINED UNTIL ALL CONDITIONS ARE MET

11 DEF, TO BE RELEASED ON OWN. SIGNATURE; REMAINING CONDITIONS TO BE MET BY

C1 DEF. TO BE RELEASED UPON SATISFACTION OF FOLLOWING CONDITIONS:
; : REMAINING CONDITIONS TO BE MET BY

 

 

 

COMMENTS/ADDITIONAL PROCEEDINGS:

AUSA David Felton present on behalf of the government; Pretrial Services Officer present; Agent present. Theodore
Green (CJA) appointed as counsel for Defendant. Defendant waives a public reading of the Indictment and enters a
plea of not guilty. Defendant detained on consent without prejudice. Judge Karas wheeled out and assigned. Time
between today's date and the first appearance before the District Judge, not to exceed March 3, 2020, is excluded from
calculation under the Speedy Trial Act. Adjourned. Courtflow: 25 minutes

OC DEF. ARRAIGNED; PLEADS NOT GUILTY 1) CONFERENCE BEFORE D.J, ON
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

FOR RULE 5(c)(3) CASES:
OIDENTITY HEARING WAIVED C1 PRELIMINARY HEARING WAIVED

C1 DEFENDANT TO BE REMOVED CON DEFENDANT'S CONSENT

DATE FOR PRELIMINARY HEARING

DATE: 2/18/2020

 

 

 

WHITE (ORIGINAL) - COURT FILE PINK - U.S. ATTORNEY'S OFFICE YELLOW - U.S; MARSHAL “GREER - PRETRIAL SERVICES AGENCY
REV. (2011) [H-2

 
